Order directing *740defendant to pay hospital expenses, etc., modified by disallowing the sum of $300 awarded to defray hospital expenses incident to an operation upon the ground that there is no proof to show what such alleged expenses are or will be, and as so modified order affirmed, without costs, upon condition that plaintiff proceed to trial at the Trial Term in Suffolk county, on February 14, 1927, for which date the cause is set for trial, defendant to pay the counsel fee provided in the order on or before the date of trial as herein fixed; and in the event of plaintiff’s failure to move the cause for trial at said term, we will hear the parties on the question of a reduction of the amount of alimony awarded. Kelly, P. J., Jaycox, Manning, Kapper and Lazansky, JJ., concur.